Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the preliminary amendment dated 12/28/2018, the following occurred: Claims 4-12, 14, 16-17, 19, and 21 have been amended and claim 13 has been cancelled.
Claims 1-12 and 14-21 are pending and have been examined.

Priority
Acknowledgment is made of applicant's claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/JP2017/004701 filed on 02/09/2017 which claims priority to JP2016-024257 filed on 02/11/2016.

Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 01/25/2019 and 3/29/2019 are in compliance with the provisions of 37 CFR 1.97 and have been fully considered by the Examiner.

Drawings
The drawings are further objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction: Fig. 3, 14, 16-18, and 20-21.

One inch (1”) left margin: Fig. 19A-19C
One inch (1”) top margin: N/A
Five-eighths (5/8”) right margin: N/A
Three-eighths (3/8”) bottom margin: N/A
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: Fig. 1-3, 5-10, and 12-21. The Examiner suggests submitting some of the Figures, which are tables, in landscape view.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Such claim limitations are:
“A meal information acquisition means” for acquiring meal information in claim 8.
“An exercise data acquisition means” for acquiring in claim 9.
“A sleep data acquisition means” for acquiring sleep data in claim 10.
“A stress data acquisition means” for acquiring stress data in claim 11.
“A biological data acquisition means” for acquiring biological data in claim 12.
 “A first statistical processing means” for determining in claim 14.
“An advice first selection rule changing means” for changing in claim 16.
“An advice associated lifestyle factor information accumulation means” for accumulating in claim 17
“A second advice selection rule changing means” for changing in claim 18.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
“A meal information acquisition means” for acquiring meal information in claim 8 is not disclosed properly regarding its corresponding structure (see Specification, pg. 5, para. 0013).
“An exercise data acquisition means” for acquiring in claim 9 is not disclosed properly regarding its corresponding structure (see Specification, pg. 5, para. 0014).
“A sleep data acquisition means” for acquiring sleep data in claim 10 is not disclosed properly regarding its corresponding structure (see Specification, pg. 5, para. 0015).
“A stress data acquisition means” for acquiring stress data in claim 11 is not disclosed properly regarding its corresponding structure (see Specification, pg. 6, para. 0016).
“A biological data acquisition means” for acquiring biological data in claim 12 is not disclosed properly regarding its corresponding structure (see Specification, pg. 6, para. 0017).
 “A first statistical processing means” for determining in claim 14
“An advice first selection rule changing means” for changing in claim 16 is not disclosed properly regarding its corresponding structure (see Specification, pg. 7, para. 0022).
“An advice associated lifestyle factor information accumulation means” for accumulating in claim 17 is not disclosed properly regarding its corresponding structure (see Specification, pg. 7, para. 0023).
“A second advice selection rule changing means” for changing in claim 18 is not disclosed properly regarding its corresponding structure (see Specification, pg. 7, para. 0024).

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The various units in claim 1 and in dependent claims 8-12 and 14-16: “a lifestyle factor information acquisition unit”, “a lifestyle factor information accumulation unit”, “a lifestyle factor information optimum value retaining unit”, “an advice retaining unit”, “an advice selection rule retaining unit”, “an advice selection unit”, and “an advice output unit”.
The various units in claim 2 and in dependent claim 3: “a lifestyle factor information acquisition unit”, “a lifestyle factor information accumulation unit”, “a lifestyle factor information evaluation unit”, “an advice results learning unit”, “a lifestyle factor information optimum value retaining unit”, “an advice retaining unit”, “an advice selection rule retaining unit”, “an advice selection unit”, and “an advice output unit”.
“A new advice recording unit” for recording in claim 3.
“A lifestyle factor information cross-correlation coefficient acquisition unit” for acquiring in claim 15.
“An advice lifestyle factor information correlation coefficient acquisition unit” for acquiring in claim 17.
 “A history information output unit” for outputting in claim 19
“A history information acquisition unit” for acquiring also in claim 19.
“A central server correlation coefficient calculation unit” for processing also in claim 19.
“A central server correlation coefficient output unit” for outputting also in claim 19.
“A second statistical processing unit” for determining in claim 20.
“An advice selection command acquisition unit” for acquiring in claim 21.
“An advice selection rule change command output unit” for outputting also in claim 21.
“An advice selection rule change command acquisition unit” (in the device of claim 1) for acquiring also in claim 21.
“An advice selection rule change unit” (in the device of claim 1) for changing also in claim 21.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification recites about these limitations (see also para. 0037: "a functional block of the present device and system described hereinafter can be realized as a combination of hardware and software"):
The various units in claim 1 and in dependent claims 8-12 and 14-16: 
“a lifestyle factor information acquisition unit” is not disclosed properly regarding its corresponding structure and appears to be software 
“a lifestyle factor information accumulation unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above). 
“a lifestyle factor information optimum value retaining unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above).
“an advice retaining unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above).
“an advice selection rule retaining unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above).
“an advice selection unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above).
“an advice output unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above).
The various units in claim 2 and in dependent claim 3
“a lifestyle factor information acquisition unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above).
“a lifestyle factor information accumulation unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above). 
“a lifestyle factor information evaluation unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see pg. 6, para. 0018 and pg. 9, para. 0029).
“an advice results learning unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above).
“a lifestyle factor information optimum value retaining unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above).
“an advice retaining unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above).
“an advice selection rule retaining unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above).
“an advice selection unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above).
“an advice output unit” is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above).
“A new advice recording unit” for recording in claim 3 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above and pg. 9, para. 0030).
“A lifestyle factor information cross-correlation coefficient acquisition unit” for acquiring in claim 15 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above and pg. 7, para. 0021).
“An advice lifestyle factor information correlation coefficient acquisition unit” for acquiring in claim 17 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above and pg. 7, para. 0023).
 “A history information output unit” for outputting in claim 19 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above and pg. 7, para. 0025).
“A history information acquisition unit” for acquiring also in claim 19
“A central server correlation coefficient calculation unit” for processing also in claim 19 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a server (see pg. 8, para. 0025).
“A central server correlation coefficient output unit” for outputting also in claim 19 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a server (see above).
“A second statistical processing unit” for determining in claim 20 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a server (see pg. 8, para. 0026).
“An advice selection command acquisition unit” for acquiring in claim 21 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a server (see pg. 8, para. 0027).
“An advice selection rule change command output unit” for outputting also in claim 21 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a server (see pg. 8, para. 0027).
“An advice selection rule change command acquisition unit” (in the device of claim 1) for acquiring in claim 21 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see pg. 6, para. 0018 and pg. 8, para. 0027).
“An advice selection rule change unit” (in the device of claim 1) for changing also in claim 21 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a server (see pg. 6, para. 0018 and pg. 8, para. 0027).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-12 and 14-21 are rejected for lack of adequate written description.
Claims 1, 2, 16, and 18 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. 
Specifically, the claims recite:
“advice selection rules, which are rules for selecting the retained advice… selecting advice using the retained advice selection rules with the history information… outputting advice selected” (claim 1).
“information affecting the physiological activity… evaluating the lifestyle factor information using… optimum value, and obtaining evaluation results… retaining lifestyle factor information optimum values… directed at the purpose of cancer prevention and improvement… a plurality of advice items for more closely approaching the optimum value… advice selection rules… selecting advice using the retained advice selection rules with the history information… optimum values… being used as variables… outputting advice selected” (claim 2).
“changing the retained advice selection rule on the basis of…” (claim 16; also claim 18).
For claim 1, the Applicant has provided no disclosure of the advice selection rules and/or how this system selects advice using information not acquired (i.e., optimum value) to generate selected advice. The claimed advice selection rules that utilize undisclosed algorithms to perform undisclosed determining and/or selecting of the noted data amounts to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
For claim 2, the Applicant has provided no disclosure of how the system retains the optimum value, directs the purpose, and/or makes the advice items approach the optimum value.  Further, the Applicant has provided no disclosure of advice selection rules and/or how this system selects advice using information not acquired (i.e., optimum values) to generate selected advice and/or how the optimum value(s) is/are used as variable(s). The claimed retaining of optimum values, purpose, advice items, advice selection rules, and variables that utilize undisclosed algorithms to perform 
For claims 16 and 18, the Applicant has provided no disclosure of either advice selection rule and/or how the system changes either advice selection rule. The claimed advice selection rule that utilizes undisclosed algorithms to perform undisclosed determining, selecting, and/or manipulating of the noted data amounts to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of calculation and/or data manipulation (i.e., an enablement rejection), but rather is directed to the Applicant's lack of specificity as to how the calculation(s) and/or data manipulation(s) are specifically performed with respect to the Applicant's claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant's invention such that they could avoid infringing the Applicant's claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of calculation(s) and data manipulation(s) evidencing that the Applicant did not adequately disclose their invention.
By virtue of dependence on claim 1 or 2, the rejections of claims 1 and 2 also apply to claims 3-12 and 14-18.

Claim 19 is recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claim recites “calculating a lifestyle factor information cross-correlation coefficient”. The Applicant has provided no disclosure of how the system determines the cross-correlation coefficient and/or correlation coefficient. Any analysis and subsequent determination could potentially read on the as-claimed invention.
The Specification descriptions for the recited claim elements is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithms are presented.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
By virtue of dependence on claim 19, the rejection of claim 19 also applies to claims 20-21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Certain claim limitations invoke 35 U.S.C. 112(f); however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim limitations invoking 35 U.S.C. 112(f) are as follows:
The various units in claims 1 and 2 and dependent claims 3-12 and 14-18 are not disclosed properly regarding their corresponding structures and appear to be software implemented by a computer (see above).
“A new advice recording unit” for recording in claim 3
“A meal information acquisition means” for acquiring meal information in claim 8 is not disclosed properly in the specification regarding its structure, material, and/or acts and appears to be software implemented.
“An exercise data acquisition means” for acquiring in claim 9 is not disclosed properly in the specification regarding its structure, material, and/or acts and appears to be software implemented.
“A sleep data acquisition means” for acquiring sleep data in claim 10 is not disclosed properly in the specification regarding its structure, material, and/or acts and appears to be software implemented.
“A stress data acquisition means” for acquiring stress data in claim 11 is not disclosed properly in the specification regarding its structure, material, and/or acts and appears to be software implemented.
“A biological data acquisition means” for acquiring biological data in claim 12 is not disclosed properly in the specification regarding its structure, material, and/or acts and appears to be software implemented.
“A first statistical processing means” for determining in claim 14 is not disclosed properly in the specification regarding its structure, material, and/or acts and appears to be software implemented.
“A lifestyle factor information cross-correlation coefficient acquisition unit” for acquiring in claim 15
“An advice first selection rule changing means” for changing in claim 16 is not disclosed properly in the specification regarding its structure, material, and/or acts and appears to be software implemented.
“An advice lifestyle factor information correlation coefficient acquisition unit” for acquiring in claim 17 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above and pg. 7, para. 0023).
“An advice associated lifestyle factor information accumulation means” for accumulating in claim 17 is not disclosed properly in the specification regarding its structure, material, and/or acts and appears to be software implemented.
“A second advice selection rule changing means” for changing in claim 18 is not disclosed properly in the specification regarding its structure, material, and/or acts and appears to be software implemented.
“A history information output unit” for outputting in claim 19 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above and pg. 7, para. 0025).
“A history information acquisition unit” for acquiring also in claim 19 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see above and pg. 8, para. 0025).
“A central server correlation coefficient calculation unit” for processing also in claim 19
“A central server correlation coefficient output unit” for outputting also in claim 19 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a server (see above).
“A second statistical processing unit” for determining in claim 20 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a server (see pg. 8, para. 0026).
“An advice selection command acquisition unit” for acquiring in claim 21 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a server (see pg. 8, para. 0027).
“An advice selection rule change command output unit” for outputting also in claim 21 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a server (see pg. 8, para. 0027).
“An advice selection rule change command acquisition unit” (in the device of claim 1) for acquiring in claim 21 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a computer (see pg. 6, para. 0018 and pg. 8, para. 0027).
“An advice selection rule change unit” (in the device of claim 1) for changing also in claim 21 is not disclosed properly regarding its corresponding structure and appears to be software implemented by a server (see pg. 6, para. 0018 and pg. 8, para. 0027).

Therefore, claims 1-3, 8-12, and 14-21 are indefinite and are rejected under 35 U.S.C.
dependent claims 3-12, 14-18, and 20-21.

Applicant may:
(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) 	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Appropriate correction is required.
	
Claims 1, 2, and 19 each recite “retaining lifestyle factor information optimum values” (explicitly or implicitly) that are never received. It is unclear how these optimum values can be retained if they are not received. 
By virtue of dependence on claims 1 or 2 or 19, the rejection of claims 1, 2, and 19 also applies to claims 3-12 and 14-21.
Claims 1 and 2 each recite “more closely approaching the optimum value”. The term "more closely" in claims 1 and 2 is a relative term which renders the claims indefinite. The term "more closely" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
By virtue of dependence on claim 1 or 2, the rejection of claims 1 and 2 also applies to dependent claims 3-12 and 14-18.
Claim 2 recites the limitation "the acquisition period"/ “the… period” in the associating step/second step.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 also recites “associating the acquired lifestyle factor information with… advice information that is output corresponding to the acquisition period of the lifestyle factor information, and accumulating the associated lifestyle factor information as history information”. It is unclear how output can correspond to the acquisition period how history information can be accumulated in the desirable (i.e., optional) manner when acquired lifestyle factor information has not been acquired with optional acquisition time (i.e., the acquisition period). See Specification at pg. 21, para. 0059. Also, it is unclear how lifestyle factor information can be associated with output that has not yet been outputted. Also, it is unclear how the output can correspond to acquisition period, which is not received.
Claim 2 also recites “evaluating the lifestyle factor information using… optimum value.” It is unclear how an optimum value that is not received can be used to evaluate the lifestyle factor information.
Claim 2 also recites “retaining a plurality of advice items for more closely approaching the optimum value”. It is unclear how advice items that are not received are retained. It is also unclear how advice items that are not received approach the optimum value that is not received. It is also unclear whether approaching occurs or not. The Examiner interprets approaching as claimed to occur.
By virtue of dependence on claim 2, the rejection of claim 2 also applies to dependent claim 3.
Claim 14 recites “determining, on the basis of past numeric values, an average value, a dispersion, a deviation value of data each time, a t-distribution, an F-
By virtue of dependence on claim 14, the rejection of claim 14 also applies to claims 15-18.
Claim 19 recites “outputting, through a network” prior to “acquiring, through a network”. It is unclear whether the two networks are the same or different. The Examiner interprets “acquiring, through a network” as “acquiring, through the network”.
By virtue of dependence on claim 19, the rejection of claim 19 also applies to claims 20-21.
Claim 20 recites “determining… an average value…, a dispersion, a deviation value…, a t-distribution, an F-distribution, and a chi-squared distribution”. It is unclear how the system determines the values and/or distributions with or without using the acquired history information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 2, and 19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 2, and 19 fall into at least one of the statutory categories (i.e., manufacture or machine). 

The identified abstract idea for claim 1 is:
[…] acquiring, from a user, lifestyle factor information, which is information affecting the physiological activity of the user and/or information indicating a degree of health of the user;
[…] accumulating the acquired lifestyle factor information as history information;
[…] retaining lifestyle factor information optimum values, which are optimum values for each lifestyle factor directed at the purpose of cancer prevention and improvement;
[…] retaining a plurality of advice items for more closely approaching the optimum value of each lifestyle factor information;
[…] retaining advice selection rules, which are rules for selecting the retained advice using the history information of the lifestyle factor information and the lifestyle factor information optimum values retained for the lifestyle factors as variables;
[…] selecting advice using the retained advice selection rules with the history information of the lifestyle factor information and the lifestyle factor information optimum values retained for the lifestyle factors being used as variables; and
[…] outputting advice selected […].

The identified abstract idea for claim 2 is:
[…] acquiring, from a user, lifestyle factor information, which is information affecting the physiological activity of the user and/or information indicating the degree of health of the user;
[…] associating the acquired lifestyle factor information with a below-described advice information that is output corresponding to the acquisition period of the lifestyle factor information, and accumulating the associated lifestyle factor information as history information;
[…] evaluating the lifestyle factor information using a below-described lifestyle factor information optimum value, and obtaining evaluation results; 
[…] learning a relationship between the evaluation results and the advice information corresponding to the evaluated lifestyle factor information;
[…] retaining lifestyle factor information optimum values, which are optimum values for each lifestyle factor directed at the purpose of cancer prevention and improvement;
[…] retaining a plurality of advice items for more closely approaching the optimum value of each lifestyle factor information;
[…] retaining advice selection rules, which are rules for selecting the retained advice using the history information of the lifestyle factor information, the lifestyle factor information optimum values retained for the lifestyle factors, and the learning results; 
[…] selecting advice using the retained advice selection rules with the history information of the lifestyle factor information and the lifestyle factor information optimum values retained for the lifestyle factors being used as variables; and
[…] outputting advice selected […].

The identified abstract idea for claim 19 is the same as that for Claim 1, further including:
[…] outputting, through a network, the history information of the lifestyle factor information accumulated […];
[…] acquiring, through a network, the history information output […]; and
[…]:
[…] statistically processing the acquired history information, and calculating a lifestyle factor information cross-correlation coefficient; and
[…] outputting the calculated correlation coefficient.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a device/computer having various units (claims 1, 2, and 19) and/or a central server having various units (claim 19) (the various units being interpreted as computer elements for the purpose of subject matter eligibility determination (see 112(f) interpretation, supra)). The Specification describes the problem of lifestyle-related diseases caused by preventable lifestyle habits such as eating habits and exercise habits with the solution of issuing advice to support improvement of such lifestyle-related habits (see Specification at pg. 1, para. 0002 and pg. 4, para. 0010). That is, other than reciting a device/computer having various units (claims 1, 2, and 19) and/or a central server having various units (claim 19), the claimed invention amounts to a 
For example, but for the computer having various units, claims 1 and 2 each encompass a person analyzing (i.e., acquiring, accumulating, associating, evaluating, learning, retaining, selecting, and/or outputting) data received at a computer terminal. Likewise, but for the device/computer having various units and the central server having various units, claim 19 further encompasses a person analyzing data (outputting accumulated information, statistically processing, calculating, and outputting a calculation) at a computer terminal. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a device/computer having various units (claims 1, 2, and 19) and/or a central server having various units (claim 19) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the device/computer having various units (claims 1, 2, and 19) and/or the central server having various units (claim 19) to perform each identified abstract idea amount to no more than mere instructions to apply the exception using a generic computer and/or generic computer components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).

Claims 3-12, 14-18, and 20-21 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.
Claim 9 recites the additional element of an exercise amount measuring instrument such as a pedometer that collects, transmits and/or outputs data. The additional element is not described by the applicant and is recited at a high-level of generality (i.e., as a general means of collecting, transmitting and/or outputting data) 
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the exercise amount measuring instrument (i.e., the device that collects, transmits, and/or outputs data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network and/or outputting (i.e., presenting, i.e., displaying) has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claim is not patent eligible.
Claim 10 recites the additional element of a sleep measuring instrument (see claim 9 analysis, supra).
Claim 11 recites the additional element of a stress measuring instrument (see claim 9 analysis, supra).
Claim 12 recites the additional element of a body composition meter (see claim 9 analysis, supra).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over De Roode et al. (US 2014/0379365) in view of Minturn (US 2016/0365006).

Re. CLAIM 1, De Roode teaches a cancer prevention/improvement advice device (The Examiner notes that the Specification (at pg. 1, para. 0002) describes the problem of lifestyle-related diseases caused by preventable lifestyle habits such as eating habits and exercise habits with the solution (at pg. 4, para. 0010) of issuing advice to support improvement of such lifestyle-related habits.) comprising:
a lifestyle factor information acquisition unit for acquiring, from a user, lifestyle factor information, which is information affecting the physiological activity of the user and/or information indicating a degree of health of the user ([0035] teaches an electronic data processing device/computer (a device having various units). Fig. 10 teaches receiving (acquiring) consumer (user) responses, which contain factors such as habits and lifestyle (lifestyle factor information). The Examiner interprets habits and lifestyle factors as information affecting the physiological activity of the user and/or information indicating a degree of health of the user. Alternately, Fig. 10 teaches using the habits and lifestyle factors (information affecting the physiological activity of the user) of the consumer responses to measure risk or determine body damage (to indicate a degree of health of the user).);
a lifestyle factor information accumulation unit for accumulating the acquired lifestyle factor information as history information ([0028] teaches the received consumer responses containing identifiable habits/factors and lifestyle behaviors/factors (lifestyle factor information) are stored (accumulated) in the consumer data store 18. The Examiner notes consumer responses are stored at a particular time, and thus the Examiner interprets consumer responses as “history information” (there being no claimed description of what this entails).);
a lifestyle factor information optimum value retaining unit for retaining […] ([0028, 0029] teaches the consumer data store (retainer). The Examiner notes that Fig. 7 and [0045] teach display of a medical test result optimal value range 100-120 for systolic pressure.);
an advice retaining unit for retaining the plurality of advice items for more closely approaching the optimum value of each lifestyle factor information (Fig. 2A-B teaches lifestyle advice (a plurality of advice items). [0028, 0029] teaches the consumer data store (retainer). [0031] teaches constructing a data representation of stored lifestyle advice. The Examiner interprets the purpose of lifestyle advice as helping to approach the optimum value of each lifestyle factor information.);
an advice selection rule retaining unit for retaining advice selection rules, which are rules for selecting the retained advice using the history information of the lifestyle factor information and […] retained for the lifestyle factors […] ([0029] also teaches a rule data store (retainer). [0028] teaches the consumer data store. The Examiner interprets rules as necessarily using received responses (which are necessarily history data) of the consumer data store. Fig. 2A-B teaches using the habits and lifestyle factors to generate risks 52 and lifestyle advice 56. Fig. 5 teaches rules for identifying (selecting) medical tests based on identified habits and lifestyle information (lifestyle factor information). [0026, 0033] teaches a process for determining/selecting lifestyle changes and displaying lifestyle advices.);
an advice selection unit for selecting advice using the retained advice selection rules with the history information of the lifestyle factor information and […] retained for the lifestyle factors being used […] (Fig. 10 and [0026] teaches determining necessary lifestyle changes (selecting life advice). [0028] teaches the consumer data store. [0029] teaches stored rules. [0033] teaches a consent process for the consumer to indicate consent to identified changes in lifestyle such as selecting one or more displayed lifestyle advices. The Examiner interprets the consent process as using stored rules and consumer-related information.); and
an advice output unit for outputting advice selected by the selection unit ([0033] teaches constructing a personalized, interactive visual display (output) including lifestyle advice (advice selected).)

De Roode may not explicitly teach 
lifestyle factor information optimum values, which are optimum values for each lifestyle factor directed at the purpose of cancer prevention and improvement; or
lifestyle factor information optimum values […] as variables.
Minturn teaches 
lifestyle factor information optimum values, which are optimum values for each lifestyle factor directed at the purpose of cancer prevention and improvement (Fig. 3A-5F teaches quantified well-being and scientific wellness lab measurements and factors (De Roode’s habits and lifestyle factors) with risk levels and associated ratings/rankings (values) including a rating/ranking of 10 (optimum values).); and
lifestyle factor information optimum values […] as variables (The Examiner interprets the rating/rankings as variables ranging from 1-10.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the quantified well-being scientific wellness computer system of Minturn to provide quantified well-being evaluations and improvement programs and to use this information for the electronic data processing 

Re. CLAIM 2, De Roode teaches a cancer/prevention advice device (The Examiner notes that the Specification (at pg. 1, para. 0002) describes the problem of lifestyle-related diseases caused by preventable lifestyle habits such as eating habits and exercise habits with the solution (at pg. 4, para. 0010) of issuing advice to support improvement of such lifestyle-related habits.) comprising:
a lifestyle factor information acquisition unit for acquiring, from a user, lifestyle factor information, which is information affecting the physiological activity of the user and/or information indicating a degree of health of the user ([0035] teaches an electronic data processing device/computer (a device having various units). Fig. 10 teaches receiving (acquiring) consumer (user) responses, which contain factors such as habits and lifestyle (lifestyle factor information). The Examiner interprets habits and lifestyle factors as information affecting the physiological activity of the user and/or information indicating a degree of health of the user. Alternately, Fig. 10 teaches using the habits and lifestyle factors (information affecting the physiological activity of the user) of the consumer responses to measure risk or determine body damage (to indicate a degree of health of the user).);
 associating the acquired lifestyle factor information with a below-described advice information that is output corresponding to the acquisition period of the lifestyle factor information (Fig. 2A-B and [0031] teach associating the habits and lifestyle factors/behaviors (acquired lifestyle factor information) with lifestyle advice (advice information) e.g. “constructs lifestyle advice displays based on the identified consumer habits and/or lifestyle behavior”. The Examiner notes displaying is a form of outputting. The Examiner interprets a lifestyle advice display as an output corresponding to the acquisition period (which lacks antecedent basis) of the lifestyle factor information.), and accumulating the associated lifestyle factor information as history information ([0028] teaches the received consumer responses containing identifiable habits/factors and lifestyle behaviors/factors (lifestyle factor information) are stored (accumulated) in the consumer data store 18. The Examiner notes consumer responses are stored at a particular time, and thus the Examiner interprets consumer responses as “history information” (there being no claimed description of what this entails).);
A lifestyle factor information evaluation unit for evaluating the lifestyle factor information using a below-described […] (Fig. 2A-B teaches evaluating habits and lifestyle factors 50 to obtain risks 52. Fig. 10 also teaches identifying habits and lifestyle factors to identify medical tests to measure health risk. [0010] teaches correlating (evaluating) habits and lifestyle factors with related risks and signs of body damage. [0012] also teaches rule-based guidelines for structuring / highlighting paths between e.g. habits and risk.), and obtaining evaluation results ([0045] teaches a medical test result includes a calculated measure of the health risk (evaluation result).); 
An advice results learning unit for learning a relationship between the evaluation results and the advice information corresponding to the evaluated lifestyle factor information (Fig. 9 teaches consultation tools including a personalized risk tool for viewing a summary of the consumer measured risks 130 (evaluation results), resulting lifestyle advice 132 (advice information), and the measured health risk 134 (detailed evaluation results) and consumer life expectancy 136 (excess evaluation results). The Examiner interprets a consumer using the personalized risk tool to learn the relationships of these information.);
A lifestyle factor information optimum value retaining unit for retaining […] ([0028, 0029] teaches the consumer data store (retainer). The Examiner notes that Fig. 7 and [0045] teach display of a medical test result optimal value range 100-120 for systolic pressure.);
an advice retaining unit for retaining the plurality of advice items for more closely approaching the optimum value of each lifestyle factor information (Fig. 2A-B teaches lifestyle advice (a plurality of advice items). [0028, 0029] teaches the consumer data store (retainer). [0031] teaches constructing a data representation of stored lifestyle advice. The Examiner interprets the purpose of lifestyle advice as helping to approach the optimum value of each lifestyle factor information.);
an advice selection rule retaining unit for retaining advice selection rules, which are rules for selecting the retained advice using the history information of the lifestyle factor information and […] retained for the lifestyle factors […] ([0029] also teaches a rule data store (retainer). [0028] teaches the consumer data store. The Examiner interprets rules as necessarily using received responses (which are necessarily history data) of the consumer data store. Fig. 2A-B teaches using the habits and lifestyle factors to generate risks 52 and lifestyle advice 56. Fig. 5 teaches rules for identifying (selecting) medical tests based on identified habits and lifestyle information (lifestyle factor information). [0026, 0033] teaches a process for determining/selecting lifestyle changes and displaying lifestyle advices.);
an advice selection unit for selecting advice using the retained advice selection rules with the history information of the lifestyle factor information and […] retained for the lifestyle factors being used […] (Fig. 10 and [0026] teaches determining necessary lifestyle changes (selecting life advice). [0028] teaches the consumer data store. [0029] teaches stored rules. [0033] teaches a consent process for the consumer to indicate consent to identified changes in lifestyle such as selecting one or more displayed lifestyle advices. The Examiner interprets the consent process as using stored rules and consumer-related information.); and
an advice output unit for outputting advice selected by the selection unit ([0033] teaches constructing a personalized, interactive visual display (output) including lifestyle advice (advice selected).)

De Roode may not explicitly teach 
lifestyle factor information optimum value(s), which are optimum values for each lifestyle factor directed at the purpose of cancer prevention and improvement; or
lifestyle factor information optimum values […] as variables. 
Minturn teaches 
lifestyle factor information optimum value(s), which are optimum values for each lifestyle factor directed at the purpose of cancer prevention and improvement (Fig. 3A-5F teaches quantified well-being and scientific wellness lab measurements (De Roode’s medical tests) and factors (De Roode’s habits and lifestyle factors) with risk levels and associated ratings/rankings (values) including a rating/ranking of 10 (optimum values).); and
lifestyle factor information optimum values […] as variables (The Examiner interprets the rating/rankings as variables ranging from 1-10.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the quantified well-being scientific wellness computer system of Minturn to provide quantified well-being evaluations and improvement programs and to use this information for the electronic data processing device (i.e., computer) as taught by De Roode, with the motivation of increasing evaluation capability for individuals for habits, e.g. eating and exercise habits, and physiological activities, e.g. blood HDLs and LDLs, as well as increasing the quality of lifestyle advisement (see Minturn at Fig. 2; and De Roode at para. 0003).

Re. CLAIM 4, De Roode/Minturn teaches the cancer prevention/improvement advice device according to claim 1, wherein the lifestyle factor information acquisition unit acquires, 
As lifestyle factor information, any one or more of information (The Examiner notes only one of these is required for the claim to be met.) including 
body measurement results (BMI, abdominal girth, visceral fat, body fat percentage), body status examination results (blood pressure, visual acuity, intraocular pressure, pulmonary function, hearing capability, hair conditions), urinalysis results, stool examination results, number of times of stool passage, stool color, stool characteristics, blood biochemical test results, serological examination results, tumor marker examination results, diabetes mellitus examination results, cytological examination results, fundus camera examination results, breast examination results, ultrasound examination results, gastrointestinal tract examination results, chest X-ray examination results, CT examination results, MRI examination results, PET examination results, rectal examination results, rectal temperature, electrocardiogram examination results, equilibrium function examination results, arteriosclerosis evaluation results, osteoporosis examination results, female hormone examination results, risk marker examination results, and genetic information (De Roode [0029, 0030] teaches medical tests including basic tests and enhanced tests (see Fig. 4A-4B), each having associated results, e.g. blood sugar, e.g. systolic blood pressure and diastolic blood pressure (body status examination results), e.g. a measure that combines height, weight, and waist circumference as a measure of body fat (body measurement results). See also De Roode Fig. 5-9. Minturn Fig. 3B and 3E teaches assessment items (De Roode’s habits and lifestyle factors): Body Mass (FAT) Wellness Index (body measurement results) and Cardio-Diastolic and Systolic Wellness (body status examination results. The Examiner notes that the type of the lifestyle factor information is non-functional descriptive material.)
information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because De Roode/Minturn teaches habits and lifestyle factors, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the acquired data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
	
Re. CLAIM 5, De Roode/Minturn teaches the cancer prevention/improvement advice device according to claim 1, wherein the lifestyle factor information acquisition unit acquires, 
As lifestyle factor information, any one or more of information (The Examiner notes only one of these is required for the claim to be met.) including
the light quality and brightness of the living environment, amount of noise in the living environment, room temperature of the living environment, humidity of the living environment, light quality and brightness of the workplace environment, amount of noise in the workplace environment, room temperature of the workplace environment, humidity of the workplace environment, meal content, calorie intake from meals, food product ingredients and amount ingested with meals, number of meals, timing of meals, details of ingested supplements, intake calories from ingested supplements, ingested supplement ingredients and amounts from ingested supplements, number of times of ingestion of ingested supplements, ingestion timing of ingested supplements, quality of sleep, amount of sleep, type of exercise and amount of exercise, quality of work and amount of work, working hours, amount of movement at work, commute quality and amount, evaluation results from company at work (salary increase, job promotion, job transfer, change in assignment), presence or lack of unemployment and career change, quality and amount of training to maintain and increase physical strength, quality and amount of walking around town, quality and amount of shopping, quality and amount of contact with the natural environment, quality and amount of entertainment, quality and amount of friendships, quality and amount of marital relations, type and amount of accidents, presence or lack of residence changes, presence or lack of marriage and divorce, purchase history of expensive articles and expensive goods, quality and amount of learning for obtaining qualifications, presence or lack of qualification acquisition, and change in relationship with customers for cases of company management and self-employment (Minturn [0179, 0180] teaches the lifestyle habits (De Roode’s habits and lifestyle factors) of quality and quantity of sleep. See also Minturn Fig. 2 “Evaluates…”, Fig. 3A-5F assessment items (De Roode’s habits and lifestyle factors), and Fig. 6 (assessment item/profile summary). The Examiner notes that the type of the lifestyle factor information is non-functional descriptive material. See above claim 4 prior art rejection.)

Re. CLAIM 6, De Roode/Minturn teaches the cancer prevention/improvement advice device according to claim 1, wherein the lifestyle factor information acquisition unit acquires, 
As lifestyle factor information, any one or more of information (The Examiner notes only one of these is required for the claim to be met.) including
Types and amounts of injuries and illnesses, types and amounts of drugs that are being taken in accordance with injuries and illnesses, frequency and time length of hospital visits according to injuries and illnesses, types and amounts of diagnoses performed in accordance with injuries and illnesses, types and amounts of surgeries performed in accordance with injuries and illnesses, devices carried on the body in accordance with injuries and illnesses, assistance tools, type and amount of bandages and the like (De Roode Fig. 2A teaches “and other factors”. The Examiner interprets other factors as also being lifestyle factor information. De Roode Fig. 3B teaches Lifestyle questions and responses for tobacco use (types and amounts of drugs that are being taken in accordance with injuries and illnesses, “and the like”). The Examiner interprets habits and lifestyle factors as including a habits and/or lifestyle factor identified from such Lifestyle question consumer responses. The Examiner notes that the type of the lifestyle factor information is non-functional descriptive material. See above claim 4 prior art rejection.)

Re. CLAIM 7, De Roode/Minturn teaches the cancer prevention/improvement advice device according to claim 1, wherein the lifestyle factor information acquisition unit acquires, 
As lifestyle factor information, any one or more of information (The Examiner notes only one of these is required for the claim to be met.) including
voice quality of a user, voice magnitude of the user, an amount of speech by the user, status of autonomic nerves, mood of the user, level of satisfaction with sex life, embraced image of an item, mood when getting out of bed, mood when falling asleep, mood during sleep, mood during work, mood on holidays, mood during meals, mood when defecating, effective body temperature, coldness of hands and feet, and ease of respiration (Minturn [0167, 0168] teaches lifestyle habits (De Roode’s habits and lifestyle factors), self-assessment tool, and “mood” (of the user). Minturn Fig. 4F teaches mental/emotional and relationships well-being assessment item (De Roode’s habits and lifestyle factors). The Examiner notes that the type of the lifestyle factor information is non-functional descriptive material. See above claim 4 prior art rejection.)
Alternately, It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of mood of the user with teaching of De Roode/Minturn since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in De Roode/Minturn. Providing an assessment item, i.e., a habit and lifestyle factor does not change or affect the normal habit and lifestyle factors functionality (which is not any, since information is non-functional) of the electronic data processing device of De Roode/Minturn. Acquiring habits and lifestyle factors would be performed the same way even with the addition of mood-related lifestyle questions, responses, and habits and lifestyle factors. Since the functionality of 

Re. CLAIM 11, De Roode/Minturn teaches the cancer prevention/improvement advice device according to claim 1, wherein the lifestyle factor information acquisition unit comprises 
A stress data acquisition means for acquiring stress data, which is a type of lifestyle factor information, from a stress measuring instrument (The Examiner interprets the stress data acquisition means as a structure housing the unit, i.e., the computer of De Roode. Claim 1 prior art rejection recites teachings for acquiring lifestyle factor information. The Examiner notes that the type of the lifestyle factor information (“stress data”) is non-functional descriptive material. See above claim 4 prior art rejection. De Roode [0028] teaches received consumer responses can be entered directly or collected from external sources electronically. De Roode [0040] teaches medical tests include stress ECG. The Examiner interprets stress ECG data as acquired from a stress measuring instrument e.g. an ECG. See also the Specification, pg. 18, para. 0050.)

Re. CLAIM 12, De Roode/Minturn teaches the cancer prevention/improvement advice device according to claim 1, wherein the lifestyle factor information acquisition unit comprises 
A biological data acquisition means for acquiring biological data, which is a type of lifestyle factor information, from a biological composition meter (The Examiner interprets the biological data acquisition means as a structure housing the unit, i.e., the computer of De Roode. Claim 1 prior art rejection recites teachings for acquiring lifestyle factor information. The Examiner notes that the type of the lifestyle factor information (“biological data”) is non-functional descriptive material. See above claim 4 prior art rejection. De Roode [0028] teaches received consumer responses can be entered directly or collected from external sources electronically. The Specification at pg. 6, para. 0017 recites “body composition meter”; and at pg. 4, para. 0010 describes “biological data such as body weight and blood pressure”. De Roode [0045] teaches blood pressure test results include systolic and diastolic pressure measurements (biological data). The Examiner interprets blood pressure data as necessarily acquired from a body composition meter.)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Roode in view of Minturn and Gill et al. (US 2016/0210880).

Re. CLAIM 3, De Roode/Minturn teaches the cancer prevention/improvement advice device according to claim 2, further comprising a new advice recording unit for
Recording […] advice in the advice retaining unit (The Examiner notes the computer (having various units) of De Roode retains data in data stores. The Specification (at pg. 47, para. 0129) describes recording new advice for cases where advice other than existing advice is appropriate. De Roode Fig. 2A-B teaches lifestyle advice 56 e.g. graphical 70 and text 72 visualizations of lifestyle advice. De Roode [0012] teaches rule-based guidelines for linking habits, risk, signs of damage, and lifestyle advice. De Roode [0033] teaches a consent process for selecting lifestyle advices for display.)

De Roode/Minturn may not teach recording new advice.
	Gill teaches new advice (Fig. 2 teaches amending a lifestyle recommendation as appropriate, a lifestyle recommendation that is matched to factors (De Roode’s habits and lifestyle factors). The Examiner interprets an amended lifestyle recommendation as a new lifestyle advice.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of amending a lifestyle recommendation with teaching of De Roode/Minturn since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either DeRoode/Minturn or Gill. Providing amended lifestyle recommendations (as taught by Gill) does not change or affect the normal lifestyle advice and/or rules and/or consent process functionality of the electronic data processing device, i.e., computer, of De Roode/Minturn. Providing lifestyle advice would be performed the same way even with the addition of amended lifestyle advice. Since the functionalities of the elements in De Roode/Minturn and Gill do not interfere with each other, the results of the combination would be predictable.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Roode in view of Minturn and Joshi et al. (US 9,659,225).

Re. CLAIM 8, De Roode/Minturn teaches the cancer prevention/improvement advice device according to claim 1, wherein the lifestyle factor information acquisition unit comprises 
a meal information acquisition means for acquiring meal information, which is a type of lifestyle factor information, from […] of a meal (The Examiner interprets the meal information acquisition means as a structure housing the unit, i.e., the computer of De Roode. Claim 1 prior art rejection recites teachings for acquiring lifestyle factor information. The Examiner notes that the type of the lifestyle factor information and the type of photograph (“of a meal”) is non-functional descriptive material. See above claim 4 prior art rejection. De Roode [0028] teaches received consumer responses can be entered directly or collected from external sources electronically. The Examiner interprets a photograph as an electronic image.)

De Roode/Minturn does not explicitly teach a photograph.
Joshi teaches a photograph (Abstract teaches a “Food Logger”, analyzing the content of meals, received images/images of meals.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Joshi with teaching of De Roode/Minturn since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either De Roode/Minturn or Joshi. Providing image data (as taught by Joshi) does not change or affect the normal data processing .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Roode in view of Minturn and Spears et al. (US 2015/0374290).

Re. CLAIM 9, De Roode/Minturn teaches the cancer prevention/improvement advice device according to claim 1, wherein the lifestyle factor information acquisition unit comprises 
An exercise data acquisition means for acquiring exercise data, which is a type of lifestyle factor information, from […] (The Examiner interprets the exercise data acquisition means as a structure housing the unit, i.e., the computer of De Roode. Claim 1 prior art rejection recites teachings for acquiring lifestyle factor information. The Examiner notes that the type of the lifestyle factor information (“exercise data”) is non-functional descriptive material. See above claim 4 prior art rejection. De Roode [0028] teaches received consumer responses can be entered directly or collected from external sources electronically.)

De Roode/Minturn does not explicitly teach an exercise amount measuring instrument such as a pedometer.
Spears teaches an exercise amount measuring instrument such as a pedometer ([0013] teaches a pedometer for data collection of measured energy expenditure. [0021 – 0023] teaches pedometers measure footfalls and/or count steps.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Spears with teaching of De Roode/Minturn since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either De Roode/Minturn or Spears. Providing data collected by a pedometer (as taught by Spears) does not change or affect the normal data receiving and processing functionality of the electronic data processing device of De Roode/Minturn. Providing information to a computer would be performed the same way even with the addition of pedometer data. Since the functionalities of the elements in De Roode/Minturn and Spears do not interfere with each other, the results of the combination would be predictable.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Roode in view of Minturn and Dothie et al. (US 2011/0015495).

Re. CLAIM 10, De Roode/Minturn teaches the cancer prevention/improvement advice device according to claim 1, wherein the lifestyle factor information acquisition unit comprises 
A sleep data acquisition means for acquiring sleep data, which is a type of lifestyle factor information, from […] (The Examiner interprets the sleep data acquisition means as a structure housing the unit, i.e., the computer of De Roode. Claim 1 prior art rejection recites teachings for acquiring lifestyle factor information. The Examiner notes that the type of the lifestyle factor information (“sleep data”) is non-functional descriptive material. See above claim 4 prior art rejection. De Roode [0028] teaches received consumer responses can be entered directly or collected from external sources electronically.)

De Roode/Minturn does not explicitly teach a sleep measuring instrument.
Dothie teaches a sleep measuring instrument ([0026] teaches the ‘gold standard’ method of monitoring sleep, polysomnography, uses electrodes (a sleep measuring instrument) to record an electroencephalogram (EEG), electro-oculogram (EOG), electromyogram (EMG), electrocardiogram (ECG), and respiratory movements (sleep data) and sensors to measure blood oxygen saturation levels and nasal airflow. The Examiner interprets electrode and/or sensor data as an external electronic data source.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Dothie with teaching of De Roode/Minturn since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either De Roode/Minturn or Dothie. Providing data collected by electrodes and/or sensors (as taught by Dothie) does not change or affect the normal data receiving and processing functionality of the electronic data processing device of De Roode/Minturn. Providing information to a computer would be .

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Roode in view of Minturn and SAS/STAT 9.2 User’s Guide (see NPL document; hereinafter SAS).

Re. CLAIM 14, De Roode/Minturn teaches the cancer prevention/improvement advice device according to claim 1, wherein
For a case in which the lifestyle factor information is acquired as a numeric value (The Examiner notes that the lifestyle information of De Roode is in the form of non-numeric responses to questionnaires. As such, this optional claim limitation is not required to be met. The Examiner has provided a prior art rejection of this claim for completeness. Minturn Fig. 3A-5F teaches quantified well-being and scientific wellness measurements assessment items (De Roode’s habits and lifestyle factors); and ratings/rankings thereof range from 1-10 (numeric values).), the lifestyle factor information accumulation unit comprises a first statistical processing means for determining, on the basis of past numeric values, […] (The Examiner interprets the first statistical processing means as the computer of De Roode. De Roode describes acquiring lifestyle factor information (see claim 1 prior art rejection). De Roode Fig. 10 teaches measuring risk. De Roode [0005] teaches using the calculated health risk (Minturn’s rating/ranking values) as a basis. Minturn [0035] teaches algorithms utilized to quantify, analyze or correlate corresponding groups or sets of data.)

De Roode/Minturn may not teach an average value, a dispersion, a deviation value of data each time, a t-distribution, an F-distribution, and a chi-squared distribution.
SAS teaches 
an average value, a dispersion, a deviation value of data each time, a t-distribution, an F-distribution, and a chi-squared distribution (Pg. 31 teaches “mean function”; and pg. 37 teaches “the mean of the data” (an average value). Pg. 57 and 58 teach variance (dispersion). Pg. 70 teaches standard deviation. Pg. 67 teaches normal distribution (which encompasses t-distribution). Pg. 67 teaches F-distribution. Pg. 67 teaches chi-square distribution.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of SAS with teaching of De Roode/Minturn since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either De Roode/Minturn or SAS. Providing known statistical algorithms (as taught by SAS) does not change or affect the normal algorithms used to quantify, analyze, or correlate data sets using the electronic data processing device, i.e., computer (i.e., statistical processing means) of De Roode/Minturn. Data processing would be performed the same way even with the addition of known statistical algorithms. Since the functionalities of the elements in De .

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Roode in view of Minturn, SAS, and Higuchi et al. (see NPL document, “Higuchi 2015…”).

Re. CLAIM 15, De Roode/Minturn/SAS teaches the cancer prevention/improvement advice device according to claim 14, further comprising, for a case in which the lifestyle factor information is acquired as a numeric value (The Examiner notes that the lifestyle information of De Roode is in the form of non-numeric responses to questionnaires. As such, this optional claim limitation is not required to be met. The Examiner has provided a prior art rejection of this claim for completeness.), 
a lifestyle factor information cross-correlation coefficient acquisition unit for acquiring a lifestyle factor information […] for the lifestyle factor information accumulated by the lifestyle factor information accumulation unit (De Roode [0035] teaches an electronic data processing device/computer (a device having various units). Claim 1 prior art rejection describes acquiring lifestyle factor information ratings/rankings (values) and accumulating lifestyle factor information. Minturn Fig. 2 teaches cross-correlation to scientific well-being research data base.)

De Roode/Minturn/SAS may not explicitly teach cross-correlation coefficient, which is a cross-correlation coefficient.
	Higuchi teaches cross-correlation coefficient, which is a cross-correlation coefficient (Abstract teaches cross-correlation coefficient; and using normalized cross-correlation coefficients in data analysis for supporting the improvement of lifestyle habit. The Examiner notes that pg. 2, section III, para. 2 teaches calculation of the cross-correlation coefficient.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Higuchi with teaching of De Roode/Minturn/SAS since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either De Roode/Minturn/SAS or Higuchi. Providing cross-correlation coefficient(s) (as taught by Higuchi) does not change or affect the normal data receiving and processing functionality of the electronic data processing device of De Roode/Minturn/SAS. Providing information to a computer would be performed the same way even with the addition of cross-correlation coefficient(s). Since the functionalities of the elements in De Roode/Minturn/SAS and Higuchi do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 19, the subject matter of claim 19 is essentially defined in terms of a system, which is technically corresponding to claims 1 and 15. Since claim 19 is 

Further, De Roode/Minturn/SAS/Higuchi teaches
the cancer prevention/improvement advice device according to claim 1, further comprising a history information output unit for outputting, through a network, the history information of the lifestyle factor information accumulated by the lifestyle factor information accumulation unit (The Examiner interprets the computer of De Roode as the structure for various units including the history information output unit. The Examiner interprets habits and lifestyle factors and other consumer-related information as stored in the consumer data store (as history information). De Roode Abstract teaches a display device displays the lifestyle advice display, which is based on the identified consumer habits, the calculated health risk, the determined body damage, and lifestyle advice. See also Minturn, Fig. 6, Profile Summary. The Examiner interprets stored/historical habits and lifestyle factors as displayed. De Roode Fig. 1 and [0035] teaches the computer is a network-based server computer.);
a history information acquisition unit for acquiring, through a network, the history information output from the history information output unit (The Examiner interprets acquiring as acquiring through the network the information for display with the network-based computer of De Roode. See also previous step.); and
a central server having (De Roode [0035] teaches the network-based server computer, a web server, and a web browser.):
 statistically processing the acquired history information (De Roode teaches the networked computer is an electronic data processing device. The Examiner interprets data processing as including statistically processing and any other processing a computer can do.), and calculating a lifestyle factor information cross-correlation coefficient (De Roode [0050] teaches calculating. Higuchi pg. 2, section III, para. 2 teaches calculation of the cross-correlation coefficient.); and
a central server correlation coefficient output unit for outputting the calculated correlation coefficient (De Roode Abstract teaches a display device for displaying information. The Examiner interprets De Roode’s server computer as displaying the calculated cross-correlation coefficient.)

Re. CLAIM 20, the subject matter of claim 20 is essentially defined in terms of a system, which is technically corresponding to claims 14 and 19. Since claim 20 is analogous to claims 14 and 19, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 14 and 19.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Roode in view of Minturn, SAS, and Zait et al. (US 2017/0116230).

Re. CLAIM 16, De Roode/Minturn/SAS teaches the cancer prevention/improvement advice device according to claim 14, wherein the advice selection rule retaining unit has
an advice first selection rule changing means for […] an average value, a dispersion, a deviation value of data each time, a t-distribution, an F-distribution, and a chi-squared distribution determined by the first statistical processing means of the lifestyle factor information accumulation unit (The Examiner interprets the computer of De Roode as the structure for the advice selection rule retaining unit, i.e., as the advice first selection rule changing means. SAS teaches statistics -- See claim 14 prior art rejection.)

De Roode/Minturn/SAS does not teach changing the retained advice selection rule on the basis of […].
	Zait teaches changing the retained advice selection rule on the basis of […] (Abstract teaches a command, rules used to identify the command, and analyzing a command to determine if the command should be modified to implement a newer command. Fig. 1B1 teaches rules e.g. used to manage use of statistics gathering commands. Fig. 1B2 teaches recommendations to implement newer statistics gathering commands based on statistics gathering commands and rules. The Specification at pg. 8, para. 0027 describes the claim limitation as “a selection rule change command, which is a command for changing the advice selection rule retained by the advice selection rule retaining unit”. The Examiner interprets one of the rules as a statistics gathering command modification rule (one of De Roode’s rules for selecting lifestyle advices) stored in De Roode’s rule data store.)
prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of statistics gathering commands and statistics gathering command modification rules with teaching of De Roode/Minturn/SAS since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either De Roode/Minturn/SAS or Zait. Providing rules (as taught by Zait) does not change or affect the normal data processing functionality of the electronic data processing device/computer of De Roode/Minturn/SAS. Providing rules would be performed the same way even with the addition of statistics gathering commands and statistics gathering command modification rules. Since the functionalities of the elements in De Roode/Minturn/SAS and Zait do not interfere with each other, the results of the combination would be predictable.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Roode in view of Minturn, SAS, and Li et al. (see NPL document, “Li 2012…”).

Re. CLAIM 17, De Roode/Minturn/SAS teaches the cancer prevention/improvement advice device according to claim 14, wherein the lifestyle factor information accumulation unit further comprises:
an advice associated lifestyle factor information accumulation means for accumulating lifestyle factor information that is associated with advice output from the advice output unit and acquired (The Examiner interprets the computer of De Roode as the structure for the lifestyle factor information accumulation unit, i.e., as the advice associated lifestyle factor information accumulation means. See claim 1 prior art rejection, which describes acquiring and accumulating lifestyle factor information. See also De Roode Fig. 2A-2B. The Examiner also interprets the lifestyle factor information as associated with displayed lifestyle advice (advice output).); and
an advice lifestyle factor information correlation coefficient acquisition unit for acquiring an advice lifestyle factor information correlation […] the associated advice and the lifestyle factor information (The Examiner interprets the computer of De Roode as the structure for the advice lifestyle factor information correlation coefficient acquisition unit. See claim 1 prior art rejection, which describes acquiring lifestyle advice from acquired habits and lifestyle factors. Minturn [0035] teaches correlating corresponding groups of data (De Roode’s habits and lifestyle factors). The Examiner interprets correlating as acquiring correlations.)

De Roode/Minturn/SAS may not teach correlation coefficient, which is a correlation coefficient between […].
	Li teaches correlation coefficient, which is a correlation coefficient between […] (Pg. 1, Methods teaches using the Pearson product-moment correlation coefficient r to compare two groups of mammographic-density (MD) measurements.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Li with teaching of De Roode/Minturn/SAS since the combination is merely combining prior art elements according to known .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Roode in view of Minturn, SAS, Li, and Zait.

Re. CLAIM 18, De Roode/Minturn/SAS/Li teaches the cancer prevention/improvement device according to claim 17, wherein the advice selection rule retaining unit comprises
A second advice selection rule changing means for […] the advice lifestyle factor information correlation coefficient acquired by the advice lifestyle factor information correlation coefficient acquisition unit (The Examiner interprets the computer of De Roode as the structure for the advice selection rule retaining unit, i.e., as the second advice selection rule changing means. See also claim 17 prior art rejection.)

De Roode/Minturn/SAS/Li does not teach changing the retained advice selection rule on the basis of […].
	Zait teaches changing the retained advice selection rule on the basis of […] (Abstract teaches a command, rules used to identify the command, and analyzing a command to determine if the command should be modified to implement a newer command. Fig. 1B1 teaches rules e.g. used to manage use of statistics gathering commands. Fig. 1B2 teaches recommendations to implement newer statistics gathering commands based on statistics gathering commands and rules. The Specification at pg. 8, para. 0027 describes the claim limitation as “a selection rule change command, which is a command for changing the advice selection rule retained by the advice selection rule retaining unit”. The Examiner interprets one of the rules as a statistics gathering command modification rule (one of De Roode’s rules for selecting lifestyle advices) stored in De Roode’s rule data store. The Examiner interprets Li’s Pearson product-moment correlation coefficient as a gathered statistic.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Zait with teaching of De Roode/Minturn/SAS/Li since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either De Roode/Minturn/SAS/Li or Zait. Providing rules (as taught by Zait) does not change or affect the normal data processing functionality of the electronic data processing device/computer of De Roode/Minturn/SAS/Li. Providing rules would be performed the same way even with the .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Roode in view of Minturn, SAS, Higuchi, Zait, and Li.

Re. CLAIM 21, the subject matter of claim 21 is essentially defined in terms of a system, which is technically corresponding to claims 1, 16, 18, and 19. Since claim 21 is analogous to claims 1, 16, 18, and 19, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1, 16, 18, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silver (US 6,269,339) for teaching developing and selecting a customized wellness plan.
Krupa et al. (US 10,402,925) for teaching employee wellness management.
Mankad et al. (US 2011/0093295) for teaching personalized health maintenance.
Kil et al. (US 2007/0050215) for teaching assessing individual healthfulness and providing health-enhancing behavioral advice and promoting adherence thereto.
Morgan (US 8,388,532) for teaching at-home diagnostics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626